Original Mandamus, Prohibition and Declaratory Judgment Proceeding This matter coming on for consideration by the Court upon verified petition for Writs of Mandamus, Prohibition and for Declaratory Judgment, and the Court having considered said petition, William Higgs appearing pro se, Wilfredo Sedillo, appearing pro se, and Ray Shollenbarger, Asst. Atty. Gen., appearing on behalf of Respondents. TACKETT, Justice and SPIESS, Chief Judge and WOOD, Judge, Court of Appeals, concurring; COMPTON, Chief Justice, WATSON, SISK and McKENNA, Justices having recused themselves; Ordered that petition for writs of Mandamus, Prohibition and for Declaratory Judgment, be and the same is hereby denied.